Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-15-00623-CV

                  IN THE ESTATE OF MARJORIE A. CHILDS, Deceased

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2014-PC-0056
                          Honorable Tom Rickhoff, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this court’s opinion and judgment of
April 20, 2016, are withdrawn and this court’s opinion and judgment of this date are substituted in
their stead. The trial court’s judgment is REVERSED and the case is REMANDED for further
proceedings. Costs of this appeal are taxed against appellee Mollie Childs.

       SIGNED June 22, 2016.

                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice